PETERS, J.
hThe plaintiff, Dr. Pat Cooper, appeals a trial court judgment affirming the decision of the defendant, the Lafayette Parish School Board, removing Dr. Cooper from his position as superintendent of the Lafayette Parish School District prior to the end of his employment contract. For the following reasons, we affirm the decision of the Lafayette Parish School Board and the district court judgment affirming that decision.
DISCUSSION OF THE RECORD
On January 1, 2012, the Lafayette Parish School Board (School Board) appointed Dr. Cooper to a three-year term as Superintendent of the Lafayette Parish School District (School District). After a two-day hearing beginning on November 5, 2014, a two-thirds majority of the School Board found merit in four of five charges asserted against Dr. Cooper and voted to terminate his employment immediately.
On November 20, 2014, Dr. Cooper appealed that decision to the Fifteenth Judicial District Court in Lafayette Parish (district court). In that appeal, he asserted that the School Board acted without cause in terminating his employment, and he sought either reinstatement or compensation for the remaining term of that contract. On the second day of a two-day hearing beginning on September 21, 2015, the district court found merit in one of the remaining four charges and affirmed the School Board’s action in removing Dr. Cooper. The district court executed a judgment to that effect on October 19, 2015, and thereafter, Dr. Cooper filed this appeal.
In his one assignment of error, Dr. Cooper asserts that the trial court “misapplied the law” in sustaining the School Board’s decision on the single count. The School Board answered the appeal asserting that the evidence supported a | ¿finding that the remaining three charges not relied on by the district court had sufficient merit to support Dr. Cooper’s dismissal. Additionally, the School Board sought an award of “legal costs” against Dr. Cooper.
OPINION
The factual background concerning Dr. Cooper’s actions giving rise to this litigation is not seriously disputed. The question to be decided is whether Dr. Cooper’s action or actions were within his authority as superintendent of the School District; and interwoven into resolution of that question is the substantial effect 2012 La. *1160Acts No. 1 (hereinafter referred to as Act 1) had in transferring most of the authority previously held by the elected school boards across the state to appointed superintendents. Dr. Cooper took office as superintendent before the July 1, 2012 effective date of that legislative act; and was fired over two years after the effects of the legislation were fully implemented.
While all four of the charges found to have merit by the School Board are before us by virtue of the School Board’s answer, we will first address the sole charge found to have merit by the district court. We do so because an affirmance of that action on the part of the district court would render moot consideration of the other three charges.
The superintendent of a parish school system is a public officer elected by a majority of a school board’s members and whose position is for a fixed period but subject to removal for cause. La.R.S. 42:1; La.Const. Art. 8, § 9(B); La.R.S. 17:54. Louisiana Revised Statutes 17:54(B)(l)(b)(iii) sets forth the procedure for the removal of a superintendent as follows:
The superintendent shall be retained during the term of a contract; however, if the superintendent is found incompetent, unworthy, or inefficient or is found to have failed to fulfill the terms and performance objectives of his contract or to comply with school | .¡board policy, then the superintendent shall be removed from office as provided by Subsection C of this Section. Before the superintendent can be removed during the contract period, he shall have the right to written charges and a fair hearing before the board after reasonable written notice.
A superintendent will only be removed from his position by a vote of two-thirds of the entire membership of the school board. La.R.S. 17:54(C). Neither the compliance or lack of compliance with the required procedure nor the sufficiency of the vote of the School Board are at issue in this appeal.
Although La.R.S. 17:54(B)(l)(b)(iii) is silent on appellate procedure, La.Const. Art. 1, § 19 provides that “[n]o person shall be subjected to ... forfeiture of rights or property without the right of judicial review based upon a complete record of all evidence upon which the judgment is based.” Thus, a superintendent, who by law has a fixed contract, has “a property interest in his continued employment and the due process rights that attach to such property interest.” Anderson v. Orleans Parish Sch. Bd., 340 F.Supp.2d 716, 720 (E.D. La. 2004). Accordingly, a superintendent is entitled to seek judicial review of a school board’s decision to terminate his employment.
We hold, by analogy, that the proper judicial standard of review to be applied in this instance is the same as that afforded teachers pursuant to the Teacher Tenure Law as set forth in Wise v. Bossier Parish School Board, 02-1525 (La. 6/27/03), 851 So.2d 1090. In Wise, the supreme court set out the judicial review applicable to La.R.S. 17:443 of the Teacher Tenure Law to be as follows:
In Howell v. Winn Parish School Bd., 332 So.2d 822 (La.1976), we held that judicial review of tenure proceedings must be limited to an inquiry of whether the School Board complied with the statutory formalities under Louisiana’s Teacher Tenure Law and whether the School Board’s findings were supported by substantial evidence. “ ‘Substantial evidence’ has been defined as ‘evidence of such quality and weight that reasonable and fair-minded men in exercise of impartial judgment might reach different conclusions.’ ” Coleman v. Orleans Parish School Bd., 93-0916 (La.App. 4 *1161Cir. 2/5/97), 688 So.2d 1312, 1315 (citing Wiley v. Richland Parish Sch. Bd., 476 So.2d 439, 443 (La.App. 2 Cir.1985)). In conducting such an examination, the district court must give great deference to the school board’s findings of fact and credibility. Arriola v. Orleans Parish Sch. Bd., 01-1878 (La. 2/26/02), 809 So.2d 932, 941. Reasons for dismissal are largely in the sound discretion of the school board. Gaulden v. Lincoln Parish School Board, 554 So.2d 152, 157 (La. App. 2 Cir.1989), writ denied, 559 So.2d 126 (La.1990). Thus, the school board’s judgment should not be reversed in the absence of a clear showing of abuse of discretion. Id. Generally, an abuse of discretion results from a conclusion reached capriciously or in an arbitrary manner. See Burst v. Bd. of Com’rs Port of New Orleans, 93-2069 (La. 10/7/94), 646 So.2d 955, writ not considered, 95-265 (La. 3/24/95), 651 So.2d 284. The word “arbitrary” implies a disregard of evidence or of the proper weight thereof. A conclusion is “capricious” when there is no substantial evidence to support it or the conclusion is contrary to substantiated competent evidence. Coliseum Square Association v. City of New Orleans, 544 So.2d 351, 360 (La.1989).
The district court may not substitute its judgment for that of the school board or interfere with the school board’s good faith exercise of discretion. Howard v. W. Baton Rouge Parish Sch.Bd., 00-3234 (La. 6/29/01), 793 So.2d at 153; McLaughlin v. Jefferson Parish School Board, 560 So.2d 585 (La.App. 5 Cir. 1990); Sampson v. Lincoln Parish School Board, 439 So.2d 454 (La.App. 2 Cir.1983). The district court’s responsibility in such a case is to determine whether the school board’s action was supported by substantial evidence, or conversely, constituted an arbitrary decision and thus an abuse of discretion. Howell, 332 So.2d at 825; Roberts v. Rapides Parish School Board, 617 So.2d 187, 190 (La.App. 3 Cir.), writ denied, 619 So.2d 1068 (La.1993). As with the district court, a court of appeal may not reverse the decision of a district court unless it finds the school board’s termination proceedings failed to comply with statutory formalities and/or the school board’s findings were not supported by substantial evidence. Wiley, 476 So.2d at 442; Cook v. Natchitoches Parish Sch. Bd., 342 So.2d 702 (La.App. 3 Cir.), writ denied, 345 So.2d 52 (La.1977); Mims v. West Baton Rouge Parish Sch. Bd., 315 So.2d 349 (La.App. 1 Cir.1975).
Id. at 1094-95 (footnote omitted).
The passage of Act 1 turned the relationship between school boards and their superintendents on its head. This was particularly true in the realm of hiring and firing of personnel and the fixing of salaries. Prior to July 1, 2012, La.R.S. 17:81(A) provided the following with regard to the general powers of school 15boards and their relationship with appointed superintendents:
(1) Each city and parish school board shall determine the number of schools to be opened, the location of school houses, the number of teachers to be employed, and select teachers and all other certified personnel from recommendations made by the city or parish superintendent as required by this Subsection. The boards shall have authority to employ teachers by the month or by the year, and to fix their salaries; provided that there shall be no discrimination as to sex in the fixing thereof and provided further, that it is not the purpose of this Section to require or direct the reduction of any salary, or salary schedule, presently in force. The boards shall see that the provisions of the state school law are complied with.
*1162(2) Each city and parish school board shall select teachers and all other certified personnel from recommendations made by the city or parish superintendent regarding the hiring and placement of all personnel for which state certification is required. It shall be the responsibility of the superintendent to ensure that all persons recommended have proper certification and are qualified for the position. Nothing shall prevent a school board from rejecting the recommendations made by the superintendent and requiring the superintendent to submit additional recommendations.
(3) Each city and parish school board shall adopt policies for and establish procedures which require a city or parish school superintendent to:
(a) Consult with the principal regarding any recommendations made by the superintendent for the hiring or placement of any teacher or other certified personnel at the school in which the principal is employed. Any recommendations made by the principal shall not be binding upon the superintendent but shall be considered by the superintendent in making his recommendations to the board.
(b) Consult with teachers regarding any recommendations made by the superintendent for the hiring or placement of a principal at the school in which such teachers are employed. Any recommendations made by teachers shall not be binding upon the superintendent but shall be considered by the superintendent in making his recommendations to the board.
(4) Any policies and procedures adopted by a city or parish school board pursuant to the provisions of this Subsection shall be in accordance with all laws, all state rules, regulations, and policies relative to certification of teachers and other personnel, and any court order or restrictions relative to desegregation.
In After July 1, 2012, La.R.S. 17:81(A) provided:
(1) Each local public school board shall serve in a policymaking capacity that is in the best interests of all students enrolled in schools under the board’s jurisdiction. When establishing board policies, each board shall prioritize student achievement, financial efficiency, and workforce development on a local, regional, and statewide basis. When choosing a local superintendent of schools, each board shall select a leader who shall prioritize student achievement and act in the best interests of all students enrolled in schools under the board’s jurisdiction.
(2) Each local public school board shall determine the number of schools to be opened, the location of school houses, and the number of teachers and other school personnel to be employed. The local school superintendent shall have authority to employ teachers by the month or by the year, and to fix their salaries; provided that there shall be no discrimination as to sex in the fixing thereof and provided further, that it is not the purpose of this Section to require or direct the reduction of any salary, or salary schedule, presently in force. The local school superintendent shall see that the provisions of the state school law are complied with.
(3) Each local public school board shall delegate authority for the hiring and placement of all school personnel, including those for which state certification is l’equired to the local school superintendent. It shall be the responsibility of the superintendent to ensure that all persons have proper certification, as applicable, and are qualified for the position.
*1163(4) Each local public school board shall adopt policies for and establish procedures which require a local school superintendent to:
(a) Delegate to the principal all decisions regarding the hiring or placement of any teacher or other personnel at the school in which the principal is employed, subject to the approval of the local school superintendent.
(b) Consult with teachers prior to making any decisions regarding the hiring or placement of a principal at the school in which such teachers are employed. Any recommendations made by teachers shall not be binding upon the superintendent but shall be considered by the superintendent when making employment decisions.
(5) Any policies and procedures adopted by a local public school board pursuant to the provisions of this Subsection shall be in accordance with all laws, all state rules, regulations, and policies relative to certification of teachers and other personnel, and any court order or restrictions relative to desegregation.
|7(6) The superintendent and the school principal shall make all employment-related decisions based upon performance, effectiveness, and qualifications as applicable to each specific position. Effectiveness, as determined pursuant to R.S. 17:3881 through 3905, shall be used as the primary criterion for making personnel decisions; however, in no case shall seniority or tenure be used as the primary criterion when making decisions regarding the hiring, assignment, or dismissal of teachers and other school employees.
Thus, school boards evolved overnight from the hands-on operators of the schools within their school district to serving “in a policymaking capacity.” However, as to the single charge the district court found to have merit in this litigation, we note that La.R.S. 17:81(U) remained unchanged by Act 1. That portion of the statute reads today as it read before July 1, 2012: “Notwithstanding the provisions of this Section, a city, parish, or other local public school board shall retain all authority given by law to such boards to prescribe the duties and fix the salaries of and hold tenure hearings for all employees of such boards, as applicable.”

Analysis of Charge Upheld by the District Court

The charge found to have merit by the district court was the fourth of the original five charges asserted against Dr. Cooper. That charge, as considered at the School Board hearing, asserted “Unworthiness, Inefficiency, Breach of Contract, Failure to Comply with Board Policy and State Law” on the part of Dr. Cooper, and stated the specific reasons for those assertions as follows:
Dr. Cooper violated [School] Board policy and state law in connection with the payment of selected principals in an amount in excess of the Salary Schedule established by the School Board. In 2006 the Board adopted an indexing plan for the salaries of principals and assistant principals. This plan was subsequently incorporated into the various salary schedules approved and adopted by the [School] Board, including the salary schedule for the year 2013-14 (the “Salary Schedule”). Under this indexing plan (as incorporated in the Salary Schedule and the approved budget), elementary school principals are to be paid a salary equivalent to 203 days of work at the “daily rate of pay;” middle school principals are to be paid a salary equivalent to |8213 days of work at the “daily rate of pay;” and high school principals are to be paid a salary equivalent to 224 days *1164of work at the “daily rate of pay.” However, Dr. Cooper, without prior School Board approval, agreed to pay five principals at a rate of 244 days of work. At its November 20, 2013 meeting the [School] Board refuse[d] to approve the administrative contracts of any employee being paid for 244 days of work, and any others in excess of policy and pay grade limits. To date, the additional payments received by these principals has not been authorized, approved, or ratified by the School Board.
This charge involves five principles hired by Dr. Cooper with full School Board approval for the 2013-2014 and 2014-2015 school years. However, what was not approved by the School Board was Dr. Cooper’s unilateral decision to increase the authorized days of annual employment from either 203 or 224 days to 244 days.1
It is undisputed that the School Board’s Salary Schedule contemplated paying principals on a daily basis based on the number of days worked in a given school year and with a maximum number of days approved for each principal level. It is also undisputed that the Salary Schedule set the maximum for high school principals at 224 days per year and the maximum for elementary school principals at 203 days per year; and that Dr. Cooper unilaterally added twenty days to the maximum for high school principals and forty-one days to the maximum for elementary school principals for the five principals he appointed to specific schools. After the School Board became aware that the Salary Schedule had not been followed in the case of these five appointments, it refused to retroactively approve the deviation from the Salary Schedule.
Dr. Cooper acknowledges that he increased the days of employment to be paid to the five principals he appointed, but denies that this action failed to comply with School Board policy because he did not increase the daily pay for the 13individual principals—he simply provided them the potential of being paid either twenty or forty-one extra days. He testified at the School Board hearing that the five principals at issue were hired by him to oversee five underperforming schools, including three that were at risk of being taken over by the State of Louisiana for academic failure. Because these schools needed exceptional, dedicated, and talented leaders, he used his many years of experience as a school administrator to seek out the individuals for these critical positions. While he readily recognized that principals in the School System were paid by the day and hired specifically for a maximum of 203, 213, or 224 days, he felt that he had the authority to expand that maximum without seeking School Board approval. According to Dr. Cooper, his authority for causing these five principals to draw more income than other principals rests in the expanded authority provided him by Act 1, and specifically La.R.S. 17:81(A)(2), which now provides the superintendent authority to employ and fix the salaries of the teachers within the school system, as well as his authority under La.R.S. 17:81(A)(6) to “make all employment-related decisions based on performance, effectiveness, and qualifications as applicable to each specific position.”
We find that while a superintendent now has expanded power in the operation of school systems, that power is not absolute and is specifically limited by other provisions of Act 1. The new legislation *1165regarding the fixing of salaries took the form of La.R.S. 17:418(A)(1) (emphasis added), which provides:
The governing authonty of each local public elementary and secondary school, the state special schools, and the schools and programs administered through the special school district shall establish salary schedules by which to determine the salaries to be paid to teachers and all other school employees. The salaries as provided therein shall be considered as full compensation for all work required and performed within each employee’s prescribed scope of duties and responsibilities.
| mThus, while a superintendent may fix salaries, his or her actions cannot violate the salary schedules set up as a part of the policy making obligations of a school board.
The importance of the limitation was testified to at the School Board hearing. Billy Guidry, the Executive Director and Chief Financial Officer of the School System, testified that when he discovered the deviation from the Salary Schedule created by Dr. Cooper’s hiring of the five principals, he immediately concluded that such a deviation would require School Board approval. The importance of obtaining this approval, according to Mr. Guidry, was evidenced by the fact that the School System auditor had “flagged” the overpayment as a matter of concern.
Timothy Green, a Monroe, Louisiana certified public accountant and expert in Louisiana school system accounting practices and financial matters, testified that as a school auditor, any deviation from an established salary schedule is a concern to him because the schedule deviation automatically creates a budget deviation as well. In his capacity as an expert in Louisiana school system accounting practices and finance, Mr. Green testified that while a superintendent has the authority to fix teachers’ salaries by determining the qualifications, experience, and other factors to be applied, the ultimate fixing of those salaries must be in accordance with the salary schedule approved by the local school board. In his expert opinion, nothing in school system legal and accounting practices allows a deviation from the salary schedule established by a school board.
As previously stated, the procedure applied in the School Board hearing process under La.R.S. 17:54(B)(l)(b)(iii) is not at issue in this appeal. Additionally, the “great deference to the school board’s findings of fact” as set forth in Wise, 851 So.2d at 1094, does not present a question for appellate review | nbecause the facts giving rise to Dr. Cooper’s termination as superintendent on this charge are not disputed. The reviewing court “may not substitute its judgment for that of the school board or interfere with the school board’s good faith exercise of discretion.” Id. The remaining question is simply whether the decision on this issue at the School Board hearing is supported by “substantial evidence.” Id. We find that it is so supported, and therefore, find no “clear showing of abuse of discretion” on the part of the School Board in removing Dr. Cooper as superintendent. Id.
In reaching this conclusion, we find, as obviously did the School Board, that Dr. Cooper was aware of the particulars of the School Board policy as set forth in the Salary Schedule for paying principals, he intentionally violated that policy, and he failed to call his actions to the attention of the School Board until they became an issue. While a superintendent does have expanded powers under Act 1, those powers come with the responsibility of ensuring that the use of those powers do not adversely affect other areas of importance—as in this case, the School System budget.

*1166
Consideration of the Remaining Charges Rejected by the District Court

In its answer to the appeal, the School Board asks this court to review the rejection by the district court of the remaining three charges found viable at the School Board hearing. We decline to do so because, as pointed out by the School Board in its brief to this court, the supreme court held in Wise, 851 So.2d at 1095, that,
[T]here is no requirement in the applicable statute or the jurisprudence that mandates all charges must be proven before termination may be imposed. To the contrary, it is sufficient to support termination if any one of the charges of willful neglect of duty against the tenured teacher is sufficiently supported by the record.
|12Applying that same rationale to litigation involving the removal of a superintendent, we find that the School Board’s successful prosecution of the one charge herein requires us to go no further. To do so would be to render an advisory opinion on the remaining three issues.

Consideration of the Costs Issue

In its answer to appeal, the School Board also seeks a judgment assessing the “legal costs” of the district court proceedings against Dr. Cooper. We interpret this request for relief, not in the context of a request for attorney fees, but in an effort to properly assess the cost of court associated with the district court proceedings. We reach this conclusion because we note that even though the School Board was successful in defending the School Board hearing judgment, the district court did not address the cost of court assessment in the October 19, 2015 judgment. To that extent, we assess all costs of' the district court litigation to Dr. Cooper.
DISPOSITION
For the foregoing reasons, we affirm the judgment rendered in the Lafayette Parish School Board hearing of November 6, 2014, terminating Dr. Pat Cooper as the Lafayette Parish School District Superintendent of Schools, as well as the October 19, 2015 judgment of the Fifteenth Judicial District Court affirming the November 6, 2014 judgment. We assess all costs of the proceedings in the Fifteenth Judicial District Court and all costs of the proceedings in this court to Dr. Pat Cooper.
AFFIRMED.
Conery, J., dissents and assigns reasons.

. The five principal positions at issue included one high school principal and four elementary school principals,